Citation Nr: 1036144	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, during the pendency of this appeal, the 
Veteran has been represented by Veterans of Foreign Wars of the 
United States, as reflected in a November 2008 Appointment of 
Veterans Service Organization as Claimant's Representative (VA 
Form 21-22).  The Veteran has since submitted a VA Form 21-22, 
dated in May 2010, appointing the American Legion as his 
representative.  The Board recognizes this change in 
representation.    


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
competent medical evidence of record shows that the Veteran's 
currently diagnosed hypertension was aggravated by his service-
connected diabetes mellitus type II.  


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the Veteran's 
service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

The Veteran claims that his service-connected diabetes mellitus 
caused his currently diagnosed hypertension.  The Board notes 
that service connection for diabetes mellitus has been in effect 
since a July 2004 rating decision.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  Establishing service-
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310; see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006, shortly before the Veteran filed the current 
claim on appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment requires that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  This had not been VA's practice, which suggests the 
possibility that the recent change amounts to a substantive 
change in the regulation.  Here, since the Veteran's claim was 
filed after the effective date of the revised regulation, the 
Board must apply the more recent version of 38 C.F.R. § 3.310.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

In the present case, the medical evidence of record shows that 
the Veteran currently suffers from hypertension.  A private 
medical record dated in January 2007 shows that the Veteran was 
diagnosed with hypertension in July 2006.  The report of an April 
2007 QTC examination shows that the Veteran had been diagnosed 
with hypertension for one and a half years and was treated with 
medication.  

Furthermore, the April 2007 examiner opined that the Veteran's 
hypertension is not a complication of diabetes mellitus.  The 
Board notes that the examiner failed to provide any rationale in 
support of this opinion.  An additional January 2010 QTC 
examination was conducted in January 2010.  The examiner stated 
that the Veteran had a four-year history of hypertension treated 
with medication.  She also stated that the Veteran's hypertension 
is not a secondary complication of diabetes mellitus.  This 
examiner also failed to provide a rationale in support of her 
opinion.   

However, the Board is in receipt of two positive medical opinions 
by the Veteran's physicians.  In a January 2007 submission, Dr. 
K., a private physician, stated that he had prescribed medication 
for the Veteran's hypertension.  He opined that hypertension is 
as likely as not caused or aggravated by the Veteran's active 
duty service.  In October 2009, Dr. P., the Veteran's VA 
physician, stated that hypertension is a complication that is 
directly due to diabetes mellitus.  

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the Board attaches limited probative value to the 
April 2007 and January 2010 QTC examination reports which 
provided negative etiological opinions.  Not only did the 
examiners fail to provide any rationale to support their 
opinions, they also did not review the claims file to enable them 
to form an opinion on an independent basis.  

Instead, the Board attaches the most probative value to the VA 
opinion dated in October 2009, wherein the VA physician concluded 
that hypertension is a direct complication of diabetes mellitus.  
The Veteran stated that this opinion was provided by his VA 
physician, so the Board concedes that the VA physician was 
familiar with the Veteran's medical history.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  

After a review of the evidence, including the four nexus opinions 
of record, the Board concludes that the evidence regarding 
whether the Veteran's hypertension was caused by his service-
connected diabetes mellitus is at least in equipoise.  The most 
probative medical opinion of record establishes that hypertension 
is a direct complication of diabetes mellitus.  The Board will 
resolve all reasonable doubt in the Veteran's favor and grant 
service connection for hypertension on a secondary basis.  
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).    

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


